DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please cancel claims 5, 13, and 19.
	Please renumber claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17-18, and 20 as claims 1-13.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner do not disclose or teach “wherein the correction unit adds a correction amount of a sign opposite to a sign of a sharpness recovery amount to a pixel with the smaller absolute value of the sharpness recovery amount in a case where signs of the sharpness recovery amounts reverse between the adjacent pixels, adds, in a case where an absolute value of a pixel whose sign of the sharpness recovery amount is positive is larger than an absolute value of a negative pixel, a predetermined correction amount to a pixel located at the negative pixel; and adds, in a case where an absolute value of a pixel whose sign of the sharpness recovery amount is positive is smaller than an absolute value of a negative pixel, a predetermined correction amount to a pixel located at the positive pixel” or equivalent features recited in the claims. 
Specifically, the closest prior art discloses a case where signs of motion amounts of line y between timely adjacent frames reverse, the system sets the correction amount c[0] of the readout position of the frame 0 to -d[0][y] from the motion amount of the line y of the frame 0 and sets the correction amount c[-1] of the readout position of the frame -1 to -d[-1][y] from the motion amount of the line y of the frame -1. However, the closest prior art does not teach “adds, 
Therefore, the data for obtaining correction amount disclosed by the closest prior art is not “the sharpness recovery amounts of adjacent pixels” as recited in the claims, but it is “motion amounts of line y of adjacent frames.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the subject matter disclosed in the claims:
Chiang (US 2005/0008251 A1): An edge enhancement system, including a selective edge controller for determining one or more properties of an edge of image data, and for generating one or more weighting factors on the basis of properties of the edge; and a scaling module for scaling an edge enhancement signal by the weighting factors to control the degree of edge enhancement. The image data may represent a still or moving (i.e., video) image. A max-min search circuit determines maximum and minimum turning points closest to the center of the data processing window and that are located on opposing sides of the window, to determine values and locations of maximum and minimum pixels of the edge. An edge-directed pre-filtering circuit reduces the amplification of edge fuzziness by smoothing close the edges vertical prior to enhancement. An aliasing protection circuit reduces the visibility of saw-tooth defects on predominantly horizontal diagonal edges.
Banno et al. (US 2006/0092271 A1): The image compression device includes: means for dividing the entire image into blocks, calculating an inclined plane or an outer edge inclined plane for calculating a parameter specifying the inclined plane or the outer edge inclined plane for approximating the respective blocks from the block pixel values, calculating an error amount or a difference value to calculate a difference between the inclined plane or the outer edge inclined plane and the respective pixel values, and calculating an encoding correction amount of each block; and encoding portion for reversibly encoding the parameter specifying the inclined plane or the outer edge inclined plane. The encoding device includes synthesis portion for judging a change amount of generation probability contained in the data to be compressed and obtained in time series, generating difference probability data including a generation probability of data having a large generation probability, and synthesizing the generated difference probability data with the compression/encoding data.
Kondo et al. (US 2007/0080965 A1): The present invention relates to a signal processing device and signal processing method, and program and recording medium, whereby images and the like closer approximating real world signals can be obtained. An actual world estimating unit  estimates the actual world function, assuming that the pixel value of each pixel corresponding to a position in the x direction of image data wherein real world light signals are projected on a plurality of pixels each having the time-space integration effects, and part of the continuity of the real world light signals has been lost is a pixel value acquired by integrating the actual world function corresponding to the real world light signals approximated with a spline function in the x direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664